Citation Nr: 1509295	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-37 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from July 1955 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In November 2014, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with Virtual VA paperless claims processing system.  

The Board notes that the Veteran had a travel board hearing with a different Veterans Law Judge in November 2011.  However, that hearing did not address the TDIU issue currently under consideration.  Therefore, the Veterans Law Judge presiding at that hearing is not required to take part in the present decision.  See 38 C.F.R. § 20.707 (2014).

The Board remanded the appeal in February 2012 for further development.  This case is again before the Board for appellate review.  

In an October 2010 rating decision, the RO denied the Veteran increased ratings for several disabilities.  The Veteran submitted a November 2010 Notice of Disagreement (NOD) with the denial of the increased ratings.  The RO issued an August 2013 Statement of the Case (SOC) that continued to deny these increased rating issues.  However, the Veteran did not perfect his appeal of the increased rating issues.  In fact, in an August 2013 VA Form 9, he specifically indicated he was only appealing the TDIU issue presently on appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  Moreover, at the November 2014 hearing, the Veteran's attorney reiterated that these increased rating issues were no longer on appeal.  See testimony at page 2.  Therefore, these increased rating issues are not on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities:  posttraumatic stress disorder (PTSD), rated as 70 percent disabling; splenectomy, rated as 30 percent disabling; simple fracture of the left 10th rib, rated as 0 percent disabling; and residuals of a right mandible fracture, rated as 0 percent disabling.  The combined service-connected disability rating is currently 80 percent, which meets the schedular percentage criteria for TDIU.

2.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran's service-connected PTSD prevents him from securing or following a substantially gainful occupation, consistent with his vocational and educational background.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran has contended that he is prevented from performing substantially gainful employment due to his service-connected PTSD.  The Veteran is currently 77 years of age.  He has worked as a truck driver, a coal miner, and a security guard.  He quit his job as a security guard in September 2009 after having served in that position for 14 years.  He has a high school education.  

The Veteran has testified that his service-connected PTSD caused anger on the job, loss of patience with other people, difficulty concentrating, forgetfulness, and the possibility of being a danger to others at work.  The Veteran prefers to be isolated.  He has stated he quit his job due to his PTSD and believes that he can no longer work due to PTSD.  He has never indicated that his other service-connected disabilities cause any type of work impairment.  See July 2010 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability); November 2014 hearing testimony.

At present, the Veteran has the following service-connected disabilities:  PTSD, rated as 70 percent disabling; splenectomy, rated as 30 percent disabling; simple fracture of the left 10th rib, rated as 0 percent disabling; and residuals of a right mandible fracture, rated as 0 percent disabling.  The combined service-connected disability rating is currently 80 percent.  38 C.F.R. §§ 4.16(a), 4.25.  Therefore, at present, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id.

Throughout the entire appeal period, the evidence of record is mixed with respect to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for purposes of a TDIU rating.  In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

As to the favorable evidence in support of the TDIU, claim the Veteran has submitted credible lay statements and testimony attesting to the current severity of his service-connected PTSD disability and its severe impact on his ability to function in a work setting.  At an August 2010 VA bone examination, the Veteran reported that he left his job as a security officer due to PTSD.  A January 2010 VA mental health note also listed his report that he wanted to slap people at work due to anger from his service-connected PTSD.  In a May 2010 private psychological evaluation, J.A. documented the Veteran's assertion that he left his job as a security guard due to emotional problems in September 2009.  The Veteran felt his bad temper combined with his gun was a dangerous combination.  J.A. opined that his PTSD symptoms are significant and cause "major impairment" in a work setting.  Subsequently, in October 2014, J.A. provided a mental assessment of the Veteran's ability to perform work-related activities.  In this report, J.A. concluded that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.  In particular, J.A. assessed "marked" or "severely limited" ability of the Veteran to relate to co-workers, to deal with the public, to deal with work stress, to maintain concentration, to carry out complex job instructions, to behave in an emotionally stable manner, and to complete a normal workday without interruptions from psychologically based symptoms.  An October 2013 letter from his former security employer clarified that he did not retire from his job, but rather left due to "medical reasons." 

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU. 

As to the negative evidence against the award of TDIU, a February 2009 VA psychological examiner, several months prior to the Veteran quitting his security job, assessed that the Veteran's PTSD only caused "moderate" occupational impairment.  According to the VA examiner, most aspects of his occupational functioning remained intact, as the Veteran was employable and actually used his work time as a way to get away from PTSD symptoms.  However, the VA examiner did observe that the Veteran's psychological functioning was "rapidly declining" at that time.  In a March 2010 VA mental health note, the Veteran remarked that he had "retired" from his position as a security guard.  In an August 2010 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's former employer stated that the Veteran resigned and did not concede the existence of any disability.  A September 2010 VA treatment record commented that the Veteran left his security guard job because he was merely upset he was not allowed to bring his own gun to work.  Finally, a September 2010 VA psychological examiner assessed that the Veteran "voluntarily" left his job, which does not suggest unemployability.  Instead, it appears more likely that his psychiatric symptoms were due to recent life changes, including the death of his wife after chemotherapy.  These symptoms include depression, grief, and loss of appetite.  

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

As noted, the Veteran has a high school education, and he worked in a part-time limited capacity as a security guard for 14 years.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence.  The contrasting medical and lay evidence of record are all probative.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, the Board concludes that the Veteran's service-connected PTSD disability prevents him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, entitlement to a TDIU is granted.  

In making this determination, the Board notes that, in the present case, the TDIU award is based only on the effects of the Veteran's service-connected PTSD, as opposed to a combination of his multiple service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In this regard, the Board emphasizes that the evidence of record reveals little to no functional impairment from his service-connected splenectomy, left 10th rib, or right mandible disabilities.  In other words, it is the Veteran's PTSD disability, standing alone, which prevents him from working.  


ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to TDIU is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


